Citation Nr: 0003610	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a total disability rating based on 
individual unemployability.  

In July 1998, the veteran submitted claim for clear and 
unmistakable error with regard to the RO's December 1986 
rating decision that reduced the veteran's total schedular 
rating for PTSD to 70 percent effective April 1, 1987.  It 
does not appear that the RO has addressed this issue.  As 
such, the Board refers the issue of whether there was clear 
and unmistakable error with regard to the RO's December 1986 
rating decision, which reduced the veteran's total schedular 
rating for PTSD to 70 percent back to the RO for adjudicatory 
action.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated as 70 
percent disabling; as well as for residuals of shell fragment 
wound of the lower left leg, evaluated as noncompensable.

2.  The veteran has earned a GED, and has completed one year 
of college; the veteran has employment experience as a 
project manager for an asbestos removal company.  The veteran 
was last employed in 1992.  He is currently incarcerated.

3.  The record contains an opinion from a VA psychologist 
essentially indicating that the veteran's service-connected 
PTSD precludes him from securing or following a substantially 
gainful occupation.






CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Historically, the veteran served in the Marine Corp, with 
combat service in Vietnam from March 1968 to April 1969.  The 
veteran was originally granted service connection for PTSD in 
September 1985, and a total schedular rating was assigned 
effective from October 8, 1984.  Thereafter, in December 
1986, the RO reduced the veteran's PTSD evaluation from 100 
percent to 70 percent effective from April 1, 1987 based on 
the evidence of record which showed that the veteran's PTSD 
was no longer so severe as to warrant a total schedular 
evaluation.  The veteran timely appealed the reduction.  In a 
February 1989 Board decision, entitlement to an increased 
(total) rating for PTSD was denied, and the 70 percent 
schedular rating was confirmed and continued.  With the 
exception of a temporary total rating provided for 
hospitalization from October 25, 1995 to January 31, 1996, 
the veteran's rating for his PTSD has remained at 70 percent.

In December 1995, the veteran submitted a claim for a total 
disability rating based on individual unemployability.  
According to the veteran's application for TDIU, he earned a 
GED and completed one year of college.  The veteran noted on 
his application that he had not worked since June 1992.  
Specifically, the veteran indicated that he worked as an 
asbestos removal project manager from February 1987 to June 
1992, but that the stress of managing large projects which 
stirred up his nightmares, and extreme anger symptoms 
resulted in his loss of work.

The evidence of record indicates that the veteran has a 
lengthy criminal history.  It appears that the veteran was 
incarcerated a few years after his discharge from service, 
and spent 11 years in prison until his release in June 1983.  
The veteran was admitted to the Coatesville, Pennsylvania VA 
Medical Center for PTSD treatment in the summer of 1983.  He 
was arrested shortly thereafter for a handgun violation, and 
was placed back in prison in September 1983.  The veteran was 
sent to the Coatesville VA Medical Center from October 1984 
until October 1985 for PTSD treatment, and then was treated 
as an outpatient.  The veteran was imprisoned again and 
released in late 1986 or early 1987.  As noted above, the 
veteran indicated that he was employed a project manager for 
an asbestos removal company from February 1987 until June 
1992.  

In October 1995, the veteran returned to the Coatesville VA 
Medical Center for inpatient treatment of PTSD and remained 
there until January 1996.  The veteran's presenting problems 
at that time included anxiety, depression, isolation and 
problems with interpersonal relations.  The veteran further 
stated that he was having problems with daily intrusive 
memories of war experiences, distress at reminders of war 
experiences, avoidance of reminders of war experiences, 
detachment and withdrawal from others, restricted affect, 
sleep disturbances, irritability and anger.  In addition, the 
veteran reported a 25-year history of chemical dependency, 
formerly involving polydrug use, but most recently including 
the drugs of alcohol, marijuana, and cocaine.  The veteran 
never received formal treatment for his substance abuse.  
Upon discharge, the veteran was planning to enroll in 
vocation rehabilitation with the VA.  The veteran appeared to 
have benefited from the overall treatment experience, as the 
frequency and intensity of his nightmares reportedly 
decreased significantly, and the veteran appeared less 
irritable and angry.  The veteran also reduced his social 
isolation by participating in recreational and informal 
activities and interacting well with other veterans.  The 
veteran was found competent and able to handle his own funds 
and affairs, and was allowed to return to pre-admission 
activities upon discharge.  The inpatient report did not 
indicate whether or not the veteran was unemployable.

An undated memorandum to the Adjudication Officer from the 
Counseling Psychologist at the Coatesville VA Medical Center 
indicated that the veteran was seen at the Coatesville VA 
Medical Center in March 1996.  At that time, the veteran was 
quite withdrawn, isolated himself, had frequent flashbacks, 
and was unable to sleep.  In addition, the veteran had a poor 
appetite, could not focus his attention or concentration for 
any extended period of time, was sullen, and had a blunted 
affect.  The Counseling Psychologist opined that the veteran 
was not medically feasible for any type of vocational 
rehabilitation services at that time because his PTSD 
precluded him from being able to successfully complete any 
type of training or school, much less hold employment 
thereafter.

The veteran was convicted of robbery on October 31, 1996, and 
he was sentenced to life without parole on January 17, 1997.  

Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of entitlement to a total disability evaluation for 
compensation based on individual unemployability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that the veteran has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(b) 
(West 1991).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (1999).  In the instant case, the Board notes that 
the veteran's PTSD, his only compensable disability, is rated 
as 70 percent disabling.  As such, the threshold requirement 
for application of 38 C.F.R. § 4.16 (1999) are met.

Thus, the pivotal issue in this case is whether the veteran's 
service-connected PTSD precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a sole service-connected disability 
rated at 70 percent disabling.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorder, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The record establishes that the veteran has earned a GED, and 
has completed one year of college.  Although he has 
employment experience as a project manager for an asbestos 
removal company, the veteran has reported that he was last 
employed in 1992, and that the loss of last job was due to 
the stress associated with his PTSD.  He is currently 
incarcerated.

Significantly, however, the Board notes that the record also 
contains an opinion by a qualified professional that the 
veteran is unemployable by reason of his service-connected 
disability.  Following a March 1996 examination, a VA 
counseling psychologist offered an opinion that the veteran's 
PTSD precluded the veteran from being able to successfully 
complete any type of training or school, much less hold 
employment thereafter.  The Board construes such statement as 
essentially concluding that the veteran's PTSD, his sole 
compensable service-connected disability, precludes him from 
obtaining or retaining substantially gainful employment.  It 
is also significant that the psychologist's statement 
constitutes the most recent evidence of record, and that 
there is no opinion with respect to the veteran's 
employability to the contrary.  Thus, notwithstanding the 
obvious fact that the veteran cannot now be employed because 
of his incarceration, the Board finds sufficient evidence of 
record to support the claim.  Accordingly, a total 
compensation rating based on individual unemployability is 
warranted.  


ORDER

A total disability evaluation for compensation based on 
individual unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

